DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 6, 8, 14 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/2/22.
Applicant’s request for rejoinder will be considered at the appropriate time.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7, 9-13 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,040,311. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are anticipated or made obvious over the claims of the patent by itself or in view of the references cited in the art rejection..

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9 and 16 are rejected under 35 U.S.C. 102(a1) as being anticipated by Takagi et al (US 2013/0334128.)

    PNG
    media_image1.png
    359
    1233
    media_image1.png
    Greyscale

Takagi’s fig. 12 is copied herein (rotated 900), which shows protrusions on the membrane surface 41 which are linear and at an angle is 600 or less, and the lines are parallel: see [0112] and [0113]. Length is 10 to 100 m [0095] and [0255]. Spacing 20 mm or less [0108] and [0255].  Fold line [0118], fig. 13. Protrusion height  0.4 mm [0255]. Spiral wound – Fig. 1.


Claims 1-5, 7, 9-13 and 16 are rejected under 35 U.S.C. 102(a1) as being anticipated by Bradford (US 2004/0011723), or in the alternative, under 35 USC 103 as being unpatentable over a combination of Bradford (US2004/0011723) and Takagi et al (US 2013/0334128.) 
Bradford teaches spiral wound membranes wherein the feed spacer is imprinted on to the membrane surface. Figures show various patterns. Height of the patterns is 0.28 mm or less [0111], and can be linear and entire width and length [0100]. Spacing is less than that of the length – implicit on the figures (line patterns in fig. 10). Angles are found variable because of curved lines, but are within the range claimed under “comprising” language. 
The linear patterns of fig. 10 of Bradford, when applied to the entire length as in [0100], would intersect when folded over, as claimed, because the folded over parts would be interfering a mirror images. See for evidence, fig. 12 and 13 of Takagi. 
Bradford also teaches added protrusions in mix and match, in patterns as in fig. 9. 
Teaching of Takagi is given in rejection 1. Takagi fails to teach the linear protrusions as extending the entire width of the membrane, and the additional flow protrusions. However, these are obvious to one of ordinary skill as taught by Bradford. Providing the linear protrusions in the entire width depend on the design considerations such as pressure and flow rate, and one should be able to design the system as best for his/her situation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143. The examiner can normally be reached Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISHNAN S MENON/           Primary Examiner, Art Unit 1777